Amended Opinion

PER CURIAM.
Petitioner, a state inmate, complains that his attempts to obtain a final ruling on his petition for dissolution of marriage have become stalled as a consequence of his inability to personally appear before the circuit court. He therefore seeks a writ of mandamus to compel the circuit court to rule on a pending petition and motion whereby he seeks, among other things, to have the court conduct a telephonic hearing in the pending action. The respondent has not objected to a telephonic hearing pursuant to rule 2.071, Florida Rules of Judicial Administration. See The Florida Bar-In re Rules of Judicial Administration, 462 So.2d 444, 445 (Fla.1985) (In a proceeding under rule 2.071 “all parties have an absolute right to prohibit the taking of testimony of a witness by communication equipment. The absolute right must be exercised, however, prior to commencement of the proceeding.”). We conclude that petitioner is entitled to the relief he seeks. See generally Johnson v. Johnson, 783 So.2d 326 (Fla. 1st DCA 2001). Accordingly, we grant the petition for writ of mandamus and direct the trial court to take such actions as are necessary to ensure that the proceedings pending before it are promptly brought to resolution.
PETITION FOR WRIT OF MANDAMUS GRANTED.
KAHN, VAN NORTWICK and LEWIS, JJ., concur.